                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION

SAUL HILLEL BENJAMIN,                                )
                                                     )
                              Plaintiff,             )
                                                     )       JUDGMENT
v.                                                   )       IN A CIVIL CASE
                                                     )       CASE NO. 4:14-CV-186-D
NICHOLAS SPARKS, EPIPHANY SCHOOL OF                  )
GLOBAL STUDIES, NICHOLAS SPARKS                      )
FOUNDATION, MISSY BLACKERBY, TRACY                   )
LORENTZEN, and KEN GRAY,                             )
                                                     )
                              Defendants.            )

Decision by Court. This action came before this Court and Jury for ruling as follows:


IT IS ORDERED, ADJUDGED, AND DECREED that on March 23, 2016 the court GRANTED
the motion to dismiss of defendants Epiphany, Sparks in his official capacity, Lorentzen, Blackerby,
and Gray and GRANTED the motion to dismiss of defendant Sparks in his individual capacity and
the Foundation. The court DISMISSED claim one and claim two against Blackerby, Lorentzen, and
Gray, claim five, claim twelve, claim thirteen, claim fourteen against Gray and Lorentzen, and claim
sixteen. Defendants Blackerby, Lorentzen, and Gray were dismissed as defendants in this action.

IT IS FURTHER ORDERED, AND DECREED that on September 28, 2018 the court GRANTED
in part and DENIED in part Epiphany's motion for summary judgment, GRANTED in part and
DENIED in part the Foundation's motion for summary judgment, and GRANTED in part and
DENIED in part Spark's motion for summary judgment. The court explained that decision in its
order of October 29, 2018.

IT IS FURTHER ORDERED, AND DECREED that on August 19, 2019 the court GRANTED in
part defendant Spark's motion for Directed VerdictandDISMISSEDthe defamation claim regarding
the statement made to Mr. Plihcik.

IT IS FURTHER ORDERED, AND DECREED that, pursuant to a jury verdict entered-August 21,
2019, plaintiff Saul Hillel Benjamin did not prove by a preponderance of the evidence that his
resignation from defendant the Epiphany School of Global Studies was involuiltary.

IT IS FURTHER ORDERED, AND DECREED that, pursuant to a jury verdict entered August 21,
2019, plaintiff Saul Hillel Benjamin did not prove by a preponderance of the evidence that his
resignation from the Nicholas Sparks Foundation was involuntary.
IT IS FURTIIER ORDERED, AND DECREED that, pursuant to a jury verdict entered August 21,
2019, plaintiff Saul Hillel Benjamin did not prove by a preponderance of the evidence that the
defendant the Epiphany School of Global Studies terminated his employment because it regarded
him as having a physical or mental impairment in violation of the Americans with Disabilities Act.

IT IS FURTIIER ORDERED, AND DECREED that, pursuant to a jury verdict entered August 21,
2019, plaintiff Saul Hillel Benjamin did not prove by a preponderance of the evidence that the
defendant, Nicholas Sparks, slandered him by saying to the Board of Trustees of the Epiphany
School of Global Studies that Saul Hillel Benjamin "may be suffering from dementia or Alzheimer's
or something along those lines" because "he just did not appear rational" in his actions in their
meeting on November 21, 2013.

IT IS FURTIIER ORDERED, AND DECREED that, pursuant to a jury verdict entered August 21,
2019, plaintiff Saul Hillel Benjamin did not prove by a preponderance of the evidence that the
defendant, Nicholas Sparks, slandered him by saying to Renee Coles and her husband that he
terminated Saul Hillel Benjamin because Saul Hillel Benjamin ''had dementia and bipolar disease"
and that "bipolar disease runs in Benjamin's family."

Defendants may file a motion for costs in accordance with the Federal Rules of Civil Procedure and
the Local Rules of the United States District Court for the Eastern District of North Carolina.

This Judpent Filed and Entered on Aumt 22, 2019, and Copies To:

Douglas H. Wigdor                                            (via CM/ECF electronic notification)
Hilary J. Orzick                                             (via CM/ECF electronic notification)
Lawrence M. Pearson                                          (via CM/ECF electronic notification)
Michael J. Willemin                                          (via CM/ECF electronic notification)
Kristen E. Finlon                                            (via CM/ECF electronic notification)
Richard Leonard Pinto                                        (via CM/ECF electronic notification)
Theresa Marie Sprain                                         (via CM/ECF electronic notification)
Deborah J. Bowers                                            (via CM/ECF electronic notification)
Hayden J. Silver, ill                                        (via CM/ECF electronic notification)
Jonathon D. Townsend                                         (via CM/ECF electronic notification)
Samuel B. Hartzell                                           (via CM/ECF electronic notification)

DATE:                                        PETER A. MOORE, JR, CLERK
August 22, 2019                                          (By) Isl Nicole Sellers
                                                         Deputy Clerk
